12 A.3d 291 (2011)
Darryl COOK, Petitioner
v.
COURT OF COMMON PLEAS, Judge Jeffrey Minehart and Lee Mandell, P.C., Petitioner.
No. 137 EM 2010.
Supreme Court of Pennsylvania.
January 14, 2011.

ORDER
PER CURIAM.
AND NOW, this 14th day of January, 2011, the Petition for Extraordinary Relief and the Application to Expedite are DISMISSED. See Commonwealth v. Reid, 537 Pa. 167, 642 A.2d 453 (1994) (hybrid representation not permitted). The Prothonotary is directed to forward the filings to counsel of record. Additionally, the Prothonotary is directed to strike the jurist's name from the caption.